Exhibit 10.1

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT

This Second Amendment to Fifth Amended and Restated Loan and Security Agreement
(this “Amendment”) is made as of August 26, 2016, among Regional Management
Corp. (“Regional”), Regional Finance Corporation of South Carolina, Regional
Finance Corporation of Georgia, Regional Finance Corporation of Texas, Regional
Finance Corporation of North Carolina, Regional Finance Corporation of Alabama,
Regional Finance Corporation of Tennessee, Regional Finance Company of New
Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance Company
of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC Financial
Services of Florida, LLC, Regional Finance Company of Louisiana, LLC, Regional
Finance Company of Mississippi, LLC, Regional Finance Company of Kentucky, LLC
and Regional Finance Company of Virginia, LLC (each individually a “Borrower”
and collectively the “Borrowers”), the financial institutions listed therein
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A. as agent for the
Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers, Lenders and Agent are parties to that certain Fifth
Amended and Restated Loan and Security Agreement, dated as of September 18, 2015
and amended on May 23, 2016 (and as may be further amended, restated, modified,
substituted, extended, or renewed from time to time, and together with all of
its exhibits, schedules and attachments thereto, collectively the “Loan
Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on
August 25, 2016, there was outstanding the aggregate principal amount of
$421,641,480.25 under the revolving credit facility;

WHEREAS, the Borrowers have requested that the Agent and the Lenders modify
certain provisions of the Loan Agreement to provide, among other things, for the
extension of the Maturity Date and the increase of the amount of the Total
Credit Facility, and the Agent and the Lenders have agreed to do so subject to
the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1        DEFINED TERMS; RECITALS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement. The Borrowers, Lenders and
Agent agree that the Recitals above are a part of this Amendment.

Section 2        AMENDMENTS. The Loan Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

  a. Any reference to “the Special Purpose Subsidiary” shall be a reference to
“a Special Purpose Subsidiary” or “any Special Purpose Subsidiary”, as the
context requires.

 

  b. Any reference to “the Securitization” shall be a reference to “a
Securitization”, as the context requires.

 

  c. Section 1.1 of the Loan Agreement is hereby amended by adding the words
“shall mean” after the defined terms “Bank Product Provider”, “Base Rate”,
“Borrower Materials”, “Excluded Property”, “Federal Funds Rate” and “Sanction”
and, in each case, prior to the remainder of such definition.

 

  d. Section 1.1 of the Loan Agreement is hereby amended by deleting subsection
(h) of the definition of “Collateral” and replacing it with the following:

 

  •   “(h) all equity interests in any Borrower’s Subsidiaries (but not to
exceed 65% of the equity interests of any Subsidiaries organized or formed under
the laws of a jurisdiction other than the United States (or any state thereof)
or the District of Columbia and excluding all equity interests of any Special
Purpose Subsidiary);”

 

  e. Section 1.1 of the Loan Agreement is hereby amended by deleting subsections
(f), (n) (u) and (v) of the definition of “Eligible Contracts” and replacing
them with the following:

 

  •   “(f) (i) are secured by Property located solely in the continental United
States or (ii) if unsecured, (A) the aggregate Net Balance of such unsecured
Contracts does not exceed $60,000,000, in the aggregate, at any given time and
(B) such unsecured Contracts shall only remain Eligible Contracts if, upon a
refinancing thereof, such unsecured Contracts are then secured by Property
located solely in the continental United States;”

 

  •   “(n) such Contract has not been subject to three (3) or more payment
extensions within the last twelve months;”

 

  •   “(u) (i) with respect to Small Loan Contracts that had an original term of
less than 12 months, such Small Loan Contract has not been subject to any
payment extension and (ii) with respect to Small Loan Contracts that had an
original term of 12 months or greater and have been granted a payment extension,
such Small Loan Contract is not more than 29 days contractually delinquent in
making a payment scheduled thereunder;”

 

  •   “(v) such Contract is not secured by a mobile home;”

 

  f. Section 1.1 of the Loan Agreement is hereby amended by adding the following
definitions in alphabetical order in such section:

 

  •   “Existing Term Loan Transaction shall mean the Credit Agreement, subject
to the Intercreditor Agreement, dated as of December 11, 2015, by and among
Regional Management Receivables, LLC, as borrower, Regional Management Corp., as
servicer, the lenders from time to time party thereto, Wells Fargo Securities,
LLC, as administrative agent for the lenders, and Wells Fargo Bank, National
Association, as account bank, collateral custodian, and backup servicer.”

 

2



--------------------------------------------------------------------------------

  •   “In-Transit Collateral shall mean collateral in transit after being
executed at a site managed by a third-party referral source for which (a) copies
of such collateral have been provided to the relevant Borrower, (b) such
collateral shall be valued at an amount no greater than $1,000,000.00 in the
aggregate at any given time and (c) such collateral is in-transit for no more
than five (5) business days after such collateral has been granted.”

 

  •   “Ineligibility Threshold shall have the meaning specified in Section 5.3.”

 

  •   “Opinions Analysis shall have the meaning specified in Section 5.3.”

 

  •   “Opinions Deadline shall have the meaning specified in Section 5.3.”

 

  •   “Regulation AB shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Securities and Exchange Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) that are in effect on any specific date by the
staff of the Securities and Exchange Commission, or as may be provided by the
Securities and Exchange Commission or its staff from time to time.”

 

  •   “Regulation RR shall mean Regulation RR under the Securities Exchange Act
of 1934, codified at 17 C.F.R. Part 246.”

 

  •   “Review Period shall have the meaning specified in Section 5.3.”

 

  g. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Permitted Securitization Transfer” and replacing it with the
following:

 

  •   “Permitted Securitization Transfer shall mean the sale of Securitization
Contracts by a Borrower to any Special Purpose Subsidiary, so long as (i) no
Default or Event of Default will otherwise exist after giving effect to such
transfer, (ii) such transfer is permitted pursuant to Section 8.18 and
(iii) such transfer has been approved by Agent and each Lender.”

 

  h. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Securitization” and replacing it with the following:

 

  •   “Securitization shall mean (1) the Existing Term Loan Transaction and
(2) any securitization or similar transaction approved by the Agent and each
Lender in writing, (a) pursuant to which, among other things, a Borrower or
Borrowers make Permitted Securitization Transfers to a Special Purpose
Subsidiary pursuant to purchase and sale agreements or similar agreements
(collectively with all indentures, servicing agreements, placement agency or
underwriting agreements,

 

3



--------------------------------------------------------------------------------

 

trust agreements and other material documents and agreements executed in
connection with a securitization or related thereto, the “Securitization
Documents”) among such Borrower or Borrowers, such Special Purpose Subsidiary
and other Persons under such securitization (which Securitization Documents
shall be in form and substance satisfactory to Agent and shall not contravene
any terms, covenants or provisions of this Agreement), and (b) which is subject
to the Intercreditor Agreement by each applicable party in such Securitization;
provided that with respect to the sale or transfer of Contracts pursuant to a
Securitization, (i) the Borrowers have provided to Agent certified true copies
of all related Securitization Documents, which shall be deemed to be
confidential when delivered; (ii) the Borrowers have provided to Agent an
opinion of Borrower’s counsel regarding the enforceability of any amendment to
the Intercreditor Agreement; (iii) such Permitted Securitization Transfer shall
not involve any recourse to the selling Borrower(s) or any other Borrower or any
of their Subsidiaries, other than a Special Purpose Subsidiary, for any reason
other than (A) repurchases or substitutions of non-eligible receivables and
related assets solely as a result of a breach by such selling Borrower(s) of a
representation or warranty with respect thereto under the Securitization
Documents, (B) retention by the Sponsor or a Majority-Owned Affiliate of the
Sponsor (as such terms are defined under Regulation RR) of not less than 5% of
the credit risk for any asset that the Sponsor, through the issuance of an
asset-backed security interest, transfers, sells or conveys to a third party in
compliance with the obligations set forth under Regulation RR, as applicable,
(C) liabilities and disclosure and reporting obligations under applicable
federal and state securities laws, including Regulation AB, with respect to such
Securitization, including, but not limited to, liabilities for customary
indemnification obligations set forth under the applicable Securitization
Documents, and (D) liabilities for payment of certain fees and expenses of the
transaction parties under the applicable Securitization Documents; (iv) the
Agent shall be reasonably satisfied that the terms of the Securitization and
Securitization Documents are (in the good faith understanding of the Agent)
consistent with those prevailing in the market for similar transactions
involving a receivables originator/servicer of similar credit quality and a
receivables pool of similar characteristics; and (v) the Securitization
Documents shall not be amended or modified in any material respect without the
prior written approval of Agent.”

 

  i. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Securitization Approved Amount” from such section.

 

  j. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Securitization Contracts” and replacing it with the following:

 

  •   “Securitization Contracts shall mean Contracts, as listed on a schedule to
be delivered to and approved by Agent at the time of such Securitization that
have been sold, transferred and conveyed either directly or indirectly to a
Special Purpose Subsidiary, but excluding any such Contracts that have been
repurchased, reassigned or transferred to a Borrower by a Special Purpose
Subsidiary, with the prior consent of the Agent.”

 

4



--------------------------------------------------------------------------------

  k. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Special Purpose Subsidiary” and replacing it with the following:

 

  •   “Special Purpose Subsidiary shall mean a direct or indirect Subsidiary of
Regional formed for the purpose of entering into a Securitization, including,
without limitation, Regional Management Receivables, LLC, a Delaware limited
liability company, and performing its duties and obligations (and exercising its
rights) under the Securitization Documents, and that is not used for any other
purpose or to engage in any other business or activity.”

 

  l. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Total Credit Facility” and replacing it with the following:

 

  •   “Total Credit Facility shall mean $585,000,000.00.”

 

  m. Section 2.2(b)(ii) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

  •   “(ii) After giving effect to any Borrowing, there may not be more than
eight (8) different Interest Periods in effect.”

 

  n. Section 2.6(f) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “(f) After giving effect to any conversion or continuation of Loans, there
may not be more than eight (8) different Interest Periods in effect.”

 

  o. Section 2.8 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “2.8 Unused Line Fee. Borrowers agree to pay, on the 1st day of each month
(or another day designated by Agent during a calendar month) and on the Maturity
Date, to Agent, for the account of Lenders, in accordance with their respective
Pro Rata Shares, an unused line fee (the “Unused Line Fee”) at the rates per
annum set forth below opposite the applicable amounts under the column entitled
“Average Daily Amount”. Such “Average Daily Amount” shall be an amount by which
the Total Credit Facility exceeds the sum of (i) the average daily outstanding
amount of Revolving Loans and (ii) the average daily undrawn face amount of
outstanding Letters of Credit during the immediately preceding month or shorter
period if calculated on the Maturity Date. The Unused Line Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed. All
payments received by Agent shall be deemed to be credited to Borrowers’ Loan
Account immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Paragraph 2.8.

 

Average Daily Amount

  

Unused Line Fee Rate

If >$185,000,000.00

   0.50%

If £$185,000,000.00

   0.375%”

 

5



--------------------------------------------------------------------------------

  p. The first paragraph of Section 2.22 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

  •   “2.22 Requested Increases to Commitments. Provided that no Default or
Event of Default exists, at any time prior to ninety (90) days before the
Maturity Date, Borrower Agent may request from time to time in writing to the
Agent that the Commitments be increased, by an amount not less than $25,000,000
or higher integral multiple of $25,000,000, in any event, not to exceed
$650,000,000 (total commitments), or an aggregate amount that is equal to an
amount which would increase the Commitments to $650,000,000 (total commitments),
according to the following procedures:”

 

  q. Section 3.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “3.1 Term of Agreement and Loan Repayment. This Agreement shall have a
term commencing on the date this Agreement becomes effective, and ending on
August 26, 2019, or such earlier date by acceleration or otherwise (“Maturity
Date”). The Loans shall be due and payable in full on the Maturity Date without
notice or demand and shall be repaid to Agent, for the account of Lenders, by a
wire transfer of immediately available funds. Borrowers may terminate this
Agreement prior to the Maturity Date by: (a) giving Agent and Lenders at least
thirty (30) days prior notice of intention to terminate this Agreement;
(b) paying and performing, as appropriate, all Obligations on or prior to the
effective date of termination (other than indemnification and other contingent
obligations for which no amount is due and owing and for which no claim has been
made); (c) paying to Agent, for the account of the Lenders, an early termination
fee equal to (i) one percent (1.00%) of the Total Credit Facility in the event
the effective date of termination occurs at any time on or prior to August 26,
2017, and (ii) one-half of one percent (0.50%) of the Total Credit Facility in
the event the effective date of termination occurs at any time after August 26,
2018 and prior to the Maturity Date; and (d) with respect to any LIBOR Revolving
Loans prepaid in connection with such termination prior to the expiration date
of the Interest Period applicable thereto, the payment of the amounts described
in Paragraph 2.14. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, Agent may (and shall, at the direction of Majority Lenders)
immediately accelerate the Maturity Date and terminate further performance under
this Agreement without notice or demand; it being agreed that the prepayment
penalties in the preceding sentence shall apply if the Agent accelerates the
Maturity Date. For the avoidance of doubt, the amendment and restatement of the
Existing Agreement shall not constitute a termination of the Existing Agreement
for purposes of Section 3.1 thereof.”

 

6



--------------------------------------------------------------------------------

  r. Section 4.1 of the Loan Agreement is hereby amended by adding the following
sentence to the end of such section:

 

  •   “In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting obligor.”

 

  s. Section 4.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “4.4 Location of Collateral. Each Borrower represents and warrants that
except for Collateral which has been delivered to Agent under the terms hereof
(and In-Transit Collateral): (a) Schedule 4.4 is a correct and complete list of
the locations of all of books and records concerning the Collateral, the
locations of the Collateral, and the locations of all such Borrower’s places of
business as of the Closing Date, except to the extent that newly acquired
Collateral is in transit in the ordinary course of business to any such
locations; and (b) the Collateral shall remain at all times in the possession of
such Borrower. Each Borrower covenants and agrees that, except for Collateral in
the possession of Agent (and In-Transit Collateral), it will not maintain the
Collateral at any location other than those listed in Schedule 4.4, and will not
otherwise change or add to those locations, unless such Borrower promptly
executes and delivers to Agent any and all financing statements and other
documents customarily required by Agent in such circumstance and, not less
frequently than each calendar quarter, such Borrower delivers to Agent an update
to Schedule 4.4; provided, however, that Agent may require, from time to time,
more frequent updates to such Schedule 4.4 in its Permitted Discretion.
Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence and during the continuance of an Event of Default, each Borrower
shall upon Agent’s request immediately deliver to Agent all Contracts and
related Security Documents then existing and thereafter arising. With respect to
convenience check (a/k/a live checks) stored electronically pursuant to the then
current market practices and for which there is no originally executed
documentation available (again, pursuant to the then current market practices),
such Collateral shall be stored on an electronic system maintained by or on
behalf of Borrower, which system must be at all times accessible by, and
acceptable to, each of the Lenders. Borrower shall comply with any further
requirements that any Lender may, from time to time, reasonably require in
connection with the perfection of the Lenders’ security interest in any
Collateral stored electronically.”

 

  t. A new Section 5.3 of the Loan Agreement is hereby added as follows:

 

  •  

“5.3 Opinions Regarding Form Contracts. The Borrowers shall use best efforts to
deliver to the Agent, on or prior to April 30, 2017 (the “Opinions Deadline”),
opinions of counsel, satisfactory to the Agent in its reasonable discretion,
with respect to the compliance with applicable law of each form of contract used
by any Borrower with respect to its Contracts; provided, however, that (i) an
opinion of counsel shall not be required (A) if such opinion of counsel is no
longer

 

7



--------------------------------------------------------------------------------

 

available to be provided (due to a change in the legal industry standard) for
any such form of contract, and (B) if such form of contract, as determined by
the Agent in its sole discretion, continues to comply with all other conditions
of an Eligible Contract in this Agreement, (ii) the Agent shall have ten
(10) business days following its receipt of any draft opinion of counsel within
which to review and comment thereon (a “Review Period”), it being agreed that if
the Agent does not deliver its comments to the Borrower within a Review Period,
the Opinions Deadline shall be extended by one day for each day beyond the
Review Period until the Agent delivers its comments to the Borrower, and
(iii) the Borrower shall not be required to deliver opinions of counsel with
respect to indirect automobile and retail lending forms of contract prepared by
Wolters Kluwer, Bankers Systems, or The Reynolds and Reynolds Company, or such
other company at the discretion of the Agent. At the time of the delivery of
each monthly Borrowing Base Certificate following the Opinions Deadline (as such
deadline may be extended pursuant to the terms of this paragraph), the Borrowers
shall provide to the Agent an analysis (the “Opinions Analysis”), itemized by
state, of all outstanding Contracts originated on forms of contract for which an
opinion of counsel is required but has not been provided. Subject to the proviso
in clause (i) hereof, if the aggregate Net Balance of such Contracts in a
particular state on any given date exceeds 25% (the “Ineligibility Threshold”)
of the aggregate Net Balance of all outstanding Contracts (excluding indirect
automobile and retail lending Contracts) for such state, the Agent shall have
the option (but not the obligation), upon sixty (60) days’ prior written notice
to the Borrowers, to declare as immediately ineligible such Contracts originated
on forms of contract for which an opinion of counsel is required but has not
been provided until either (y) opinions of counsel, satisfactory to the Agent in
its reasonable discretion, are delivered to the Agent with respect to forms of
contract on which such Contracts are written, or (z) the aggregate Net Balance
of such Contracts as a percentage of all Contracts outstanding (excluding
indirect automobile and retail lending Contracts) for such state falls below the
Ineligibility Threshold. It is further agreed that the Ineligibility Threshold
shall decrease to 15% on September 30, 2017 and to 10% on December 31, 2017, and
the Borrowers obligation to deliver the Opinions Analysis shall cease following
December 31, 2017 when no group of Contracts exceeds the Ineligibility
Threshold. The Agent expressly reserves all other rights to determine whether
any Contract is an Eligible Contract.”

 

  u. Section 7.22 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “7.22 Assignments of Contracts and Security Documents. Upon the reasonable
request of Agent, on a monthly basis in connection with the delivery of
Compliance Certificates relating to the financial statements delivered for each
fiscal quarter (or more frequently if requested by Agent), Borrowers shall
execute and deliver to Agent formal written collateral assignments of all new
Contracts and Security Documents securing the same entered into during the
immediately preceding calendar month, and all such other documents as may be
reasonably requested by Agent in connection therewith.”

 

8



--------------------------------------------------------------------------------

  v. Section 8.10(f) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “(f) To the extent that the Agent determines that the loss reserves
required under subsections (a)-(c) hereof are inadequate to cover Borrower’s
losses with respect to the Contracts reserved against, the amount(s) of such
shortfall(s) (adjusted for tax purposes using the Borrowers’ then current tax
rate but only as to subsection (i) below) shall be deducted from (i) Borrowers’
Adjusted Tangible Net Worth for purposes of this Agreement and (ii) Borrowers’
Adjusted Net Income for purposes of calculating the Interest Coverage Ratio, to
the extent such shortfall(s) was not previously deducted in the prior quarter’s
Interest Coverage Ratio test (i.e., the quarterly change in the calculation).”

 

  w. Section 8.12 of the Loan Agreement is hereby amended by adding the words
“then in effect” after the words “Management Incentive Plan” in each of
subsections (iii) and (iv) of such Section.

 

  x. Section 8.13 of the Loan Agreement is hereby amended by changing the
percentage in such section from “20%” to “15%” throughout such section.

 

  y. Section 8.18 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “8.18 Securitization.

(a) Borrowers may, from time to time, request the consent of the Agent and
Lenders to consummate a Securitization. The Agent and the Lenders may (but are
not required to) consent to such Securitization so long as: (i) such
Securitization is pursuant to Securitization Documents; (ii) such sale or
transfer of Securitization Contracts consummated pursuant to the Securitization
is made by the Borrower to a Special Purpose Subsidiary, (iii) no Event of
Default shall exist at the time of, and no Default or Event or Default shall
result from, exist or continue after giving effect to, such sale or transfer,
(iv) after giving effect to such sale or transfer, the receivables under the
Securitization Contracts (calculated as if such Securitization Contracts were
Contracts) outstanding under the Securitization (calculated as of the month end
prior to such sale or transfer if occurring during a month but giving effect to
such sale or transfer) shall not exceed an amount approved by Agent (i.e., a
Permitted Securitization Transfer), as certified to by Borrowers; (v) pursuant
to such Securitization, the Borrowers receive net cash proceeds of a percentage
(as determined by Agent) of the value of the Securitization Contracts (the
evidence of which is reasonably satisfactory to Agent), and such net proceeds of
such Securitization are promptly applied to reduce the existing indebtedness
under the Loan Agreement by an amount (as determined by Agent in its Permitted
Discretion) equal to no less than the amount that the Lenders would have
advanced (at the then applicable Advance Rate) with respect to such
Securitization Contracts (had they not been part of the Securitization), and
(vi) Borrowers pay solely out of the proceeds of such Securitization, certain
expenses incurred in connection with the consummation of such Securitization
(including without limitation, legal and other third party fees and expenses).

 

9



--------------------------------------------------------------------------------

(b) Borrowers shall notify the Agent within three (3) Business Days of: (i) the
occurrence of a “servicer default” or “event of default” (or terms comparable
thereto) under any Securitization Document; or (ii) any demand, request or
notice that with respect to any obligation to repurchase, redeem or retire any
notes or securities relating to a Securitization or Securitization Contracts
and/or related assets.”

 

  z. Section 8.9(a) of the Loan Agreement is hereby amended by adding the words
“(i) non-cash stock compensation expense and (ii)…” after the word “plus” in
such section.

 

  aa. Section 8.9(b) of the Loan Agreement is hereby amended by adding the words
“(i) non-cash stock compensation expense and (ii)…” after the word “plus” in
such section.

 

  bb. Section 9.2 of the Loan Agreement is hereby amended by deleting the dollar
amount of “$1,000.00” and replacing it with “$1,100.00” and deleting the dollar
amount of “$125,000.00” and replacing it with “$150,000.00”.

 

  cc. Section 10.1(d) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

  •   “(d) Other Covenants. Failure by any Borrower or any Guarantor to comply
with any other covenants or agreements relating to any Borrower or any Guarantor
as contained in this Agreement, any Guaranty, or any other agreement executed in
connection herewith or therewith (excluding: (i) in respect of any Bank Products
and (ii) any failure to comply with Section 5.3) for more than 30 days (to the
extent such failure can be cured and such Borrower or Guarantor, as applicable,
is actively pursuing such cure in good faith but otherwise immediately) after
such failure shall first become known to any Borrower or to any Guarantor; or
failure by any Borrower to comply with any covenant or agreement relating to
such Borrower as contained in any agreement in respect of Bank Products beyond
the applicable grace or cure period, if any, applicable thereto.”

 

  dd. Section 10.1(g) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

  •   “(g) Default in Other Agreements. Default in the payment of any sum due
under any instrument of Debt for borrowed money in excess of $2,500,000.00 owed
by any Borrower or any Guarantor to any Person or any other default under such
instrument of indebtedness which permits such indebtedness to become due prior
to its stated maturity or permits the holders of such indebtedness to elect a
majority of the board of directors or manage the business of any Borrower or any
Guarantor; provided, however, no Event of Default shall result hereunder if such
Borrower or Guarantor cures such other default (in accordance with the cure
provisions of such other agreement) or if the Person to whom such Debt is owed
waives such default.”

 

10



--------------------------------------------------------------------------------

  ee. Section 11.1(b) of the Loan Agreement is hereby amended by changing the
amount in such section from “$600,000,000.00” to “$650,000,000.00”.

 

  ff. Section 11.1(j) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(j) change the definitions of “Availability”, “Majority Lenders”, “Required
Lenders” or “Securitization”;”

 

  gg. Section 13.24 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

  •   “13.24 Replacement of Lenders. If (a) only one Lender requests
compensation under Paragraph 2.13, (b) if a Borrower is required to pay any
additional amount to only one Lender or any Governmental Authority for the
account of one Lender pursuant to Paragraph 2.11, (c) if any Lender is a
Defaulting Lender, (d) if any Lender is acquired by or merges with any other
Person and such Lender is not the surviving Person, or (e) if only one Lender
fails to approve an amendment, consent or waiver hereunder (including, in
connection with a Securitization or substantially similar transaction proposed
by the Borrowers) which is approved by the Majority Lenders, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and Agent,
(1) notwithstanding clauses (i), (iii) and (iv) below, prepay all outstanding
amounts owed to such Lender, as more specifically described in clause (ii) below
(plus any prepayment penalty set forth in Paragraph 3.1), in connection with the
closing of any Securitization (or substantially similar transaction proposed by
the Borrowers) and permanently reduce the aggregate Commitments by the
Commitment held by such Lender or (2) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Paragraph 11.2), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) Borrowers or the assignee shall have paid Agent the assignment fee specified
in subparagraph 11.2(a).

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Paragraph 2.14 from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(iii) such assignment does not conflict with applicable laws; and

 

11



--------------------------------------------------------------------------------

(iv) such assignment is completed within ninety (90) days of any request in
(a) above, payment in (b) above, default in (c) above, merger in (d) above, or
any failure to approve in (e) above .

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. The right to replace a Lender hereunder in subparagraphs (a),
(b) and (e) does not apply if more than one Lender is affected in each
scenario.”

 

  hh. The Schedules attached to the Loan Agreement are hereby replaced with the
Schedules attached hereto as Exhibit A.

Section 3        REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to the Agent, as of the
Amendment Effective Date, as follows:

3.1 Authorization; Enforceability; Ratification. This Amendment has been duly
and validly executed by an authorized officer of such Borrower and constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. The Loan Agreement remains in full force and effect
and remains the valid and binding obligation of each such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

3.2 No Default or Event of Default. No Default or Event of Default is existing
under the Loan Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Amendment.

3.3 Restatement of Representations and Warranties; Schedules. The
representations and warranties of such Borrower contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty shall be true and correct in all
respects) on and as of the date of this Amendment as though made on the date of
this Amendment (except for representations and warranties that expressly relate
to an earlier date). The Schedules to the Loan Agreement are accurate and
complete on and as of the date of this Amendment (except for Schedules that
expressly relate to an earlier date).

Section 4        CONDITIONS TO EFFECTIVENESS.

This Amendment shall become effective (the “Amendment Effective Date”) when and
only when (a) this Amendment shall be executed and delivered by each Borrower,
the Agent and the Lenders, (b) the Agent shall have received a certificate of
the Secretary of each Borrower as to (x) resolutions of its board of directors,
or applicable governing body, then in full force and effect authorizing the
execution, delivery and performance of this Amendment and (y) the incumbency
signatures of those of its officers authorized to act with respect to this
Amendment,

 

12



--------------------------------------------------------------------------------

(c) the Agent shall have received an executed Reaffirmation from the Guarantors,
(d) the Agent shall have received executed each of the Notes (to the extent such
are being amended and restated hereto), (e) (I) the Borrowers shall have paid to
Agent a non-refundable amendment fee, in full in cash, equal to $269,000.00, to
be distributed by Agent pro-rata based on Commitment percentage (i.e. Bank of
America, N.A. = $82,500.00, Wells Fargo Bank, National Association = $65,000.00,
BMO Harris Financing, Inc. = $44,000.00, Capital One, N.A. = $37,500.00, Texas
Capital Bank, N.A. = $15,000.00, First Tennessee Bank National Association =
$17,500.00 and Capital Bank, N.A. = $7,500.00) and (II) the Borrower shall have
paid to Agent a non-refundable commitment increase fee, in full in cash equal to
$117,500.00, to be distributed by Agent as follows: $75,000.00 to Bank of
America, N.A., $30,000.00 to BMO Harris Financing, Inc. and $12,500.00 to First
Tennessee Bank National Association, (f) the Agent shall have received an
opinion of Alston & Bird, LLP, in form and content acceptable to Agent in
connection with this Amendment and (g) the Agent shall have received such
additional closing documents as it shall reasonably specify in connection with
the transactions contemplated hereby.

Section 5        MISCELLANEOUS.

5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict of law principles except federal laws relating to national banks.

5.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

5.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument, and counterparts
hereof may be delivered by facsimile or .PDF electronic transmission which shall
be effective as a manually signed original counterpart.

5.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Amendment for any other purpose.

5.5 Negotiations. By accepting this Amendment, each Borrower acknowledges and
agrees that all of the provisions contained herein were negotiated and agreed to
in good faith after discussion with the Agent.

5.6 Nonwaiver. Except as set forth in Section 2 above or as otherwise expressly
set forth herein, the execution, delivery, performance and effectiveness of this
Amendment shall not operate as, or be deemed or construed to be, a waiver:
(a) of any right, power or remedy of the Agent under the Loan Agreement or the
other Loan Documents or (b) of any term, provision, representation, warranty or
covenant contained in the Loan Agreement or any other Loan Document. Further,
none of the provisions of this Amendment, except as set forth in Section 2
above, shall constitute, be deemed to be or construed as, a waiver of any
Default or Event of Default under the Loan Agreement.

 

13



--------------------------------------------------------------------------------

5.7 Reference to and Effect on the Loan Agreement; Successor and Assigns. Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall
mean and be a reference to the Loan Agreement, as modified by this Amendment and
each reference to the Loan Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Loan Agreement shall
mean and be a reference to the Loan Agreement, as modified by this Amendment.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

5.8 Acknowledgment; Release of Claims. No Borrower is aware of any claim or
offset against, or defense or counterclaim to, such Borrower’s obligations or
liabilities under the Loan Agreement or any Loan Document to which it is a
party. In consideration of the Lender’s agreements contained in this Amendment,
each Borrower hereby irrevocably releases and forever discharges the Agent and
its Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against the Agent or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agent or any other Released Person relating to the Loan Agreement or any
Loan Document on or prior to the date hereof.

5.9 Reaffirmation. Each of the parties hereto (as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, under the Loan Documents) hereby:
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Loan Agreement and the other Loan Documents
to which it is a party and (ii) to the extent such party has granted liens on or
security interests in any of its property pursuant to the Loan Agreement or any
other Loan Document as security for or otherwise guaranteed the Obligations,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations. Each of the parties hereto hereby consents to this
Amendment and hereby ratifies and affirms the Loan Agreement and the other Loan
Documents, as modified hereby.

5.10 Waiver of Jury Trial. Each party hereto waives to the fullest extent
permitted by law, any right it may have to a trial by jury of any claim,
counterclaim, action or other proceeding arising under or relating to this
amendment or the transactions contemplated hereby.

5.11 Loan Document. This Amendment is a Loan Document.

5.12 Fees and Expenses. The Borrowers shall pay all outstanding costs, expenses
and fees of the Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.

 

BORROWERS REGIONAL MANAGEMENT CORP. REGIONAL FINANCE CORPORATION OF SOUTH
CAROLINA REGIONAL FINANCE CORPORATION OF GEORGIA REGIONAL FINANCE CORPORATION OF
TEXAS REGIONAL FINANCE CORPORATION OF NORTH CAROLINA REGIONAL FINANCE
CORPORATION OF ALABAMA REGIONAL FINANCE CORPORATION OF TENNESSEE REGIONAL
FINANCE COMPANY OF OKLAHOMA, LLC REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC
REGIONAL FINANCE COMPANY OF MISSOURI, LLC REGIONAL FINANCE COMPANY OF GEORGIA,
LLC REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC REGIONAL FINANCE COMPANY OF
LOUISIANA, LLC RMC FINANCIAL SERVICES OF FLORIDA, LLC REGIONAL FINANCE COMPANY
OF KENTUCKY, LLC REGIONAL FINANCE COMPANY OF VIRGINIA, LLC,
as Regional Borrowers By:  

/s/ Donald E. Thomas

Name: Donald E. Thomas Title:   EVP and CFO Address: 509 West Butler Road,
Greenville, South Carolina 29607



--------------------------------------------------------------------------------

AGENT BANK OF AMERICA, N.A., as Agent By:  

/s/ Bruce Jenks

Name: Bruce Jenks Title:   Senior Vice President

Address:   4 Sentry Parkway, Suite 200      Blue Bell, PA 19422 Attn: Bruce
Jenks Telecopy:   646-834-9753 LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:  

/s/ Bruce Jenks

Name: Bruce Jenks Title:   Senior Vice President Commitment = $195,000,000.00

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Michael S. Cameli

Name: Michael S. Cameli Title:   Director

Commitment = $100,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Micah Dickey

Name: Micah Dickey Title:   Vice President Commitment = $40,000,000.00



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Beverly Abrahams

Name:     Beverly Abrahams Title:       Senior Vice President Commitment =
$75,000,000.00

TEXAS CAPITAL BANK, N.A.

as a Lender

By:  

/s/ Stephanie Bowman

Name:     Stephanie Bowman Title:       Senior Vice President Commitment =
$30,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Thomas M. Romanowski

Name:     Thomas M. Romanowski Title:       Vice President Commitment =
$130,000,000.00

CAPITAL BANK, N.A.

as a Lender

By:  

/s/ Lam B. Britton

Name:     Lam B. Britton Title:       Senior Vice President Commitment =
$15,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

The following is a correct and complete list of the locations of all books and
records concerning the Collateral, the locations of the Collateral, and the
locations of all Borrowers’ places of business as of the Closing Date:

501 West Butler Road, Greenville, South Carolina 29607

503 West Butler Road, Greenville, South Carolina 29607

507 West Butler Road, Greenville, South Carolina 29607

509 West Butler Road, Greenville, South Carolina 29607

511 West Butler Road, Greenville, South Carolina 29607

9303 Monroe Road, Suite A, Charlotte, North Carolina 28270

979 Batesville Road, Suite B, Greer, South Carolina 29651

The following branch locations:

 

Branch #

  

Street Address

  

City

  

State

   Zip 101    101 Verdae Boulevard, Suite 130    Greenville    SC    29607-3887
102    528 Knox Abbott Drive    Cayce    SC    29033-4125 103    1544 West Floyd
Baker Blvd    Gaffney    SC    29341-1204 104    1924 Remount Road   
North Charleston    SC    29406-3241 105    120 Highway 14, Suite C   
Simpsonville    SC    29681-6056 106    2303 Boundary Street, Suite 3   
Beaufort    SC    29902-3720 107    1200 Sam Rittenburg Blvd, Suite B   
Charleston    SC    29407-5006 108    6729 Two Notch Road Suite L    Columbia   
SC    29223-7535 109    314 Richland Avenue West    Aiken    SC    29801-3868
110    110A N. Memorial Avenue    Walterboro    SC    29488-3908 111    1047
Broad Street    Camden    SC    29020-4307 112    592 N. Anderson Road    Rock
Hill    SC    29730-7300 113    251 Broad Street    Sumter    SC    29150-4146
114    1450 W. O. Ezell Blvd, Suite 950    Spartanburg    SC    29301-1500 115
   718A Montague Avenue    Greenwood    SC    29649-1439 118    302 Main Street
   Conway    SC    29526-5131 119    1113 N. Fraser Street    Georgetown    SC
   29440-2851 121    2705 North Main Street, Suite C    Anderson    SC   
29621-3283 122    642 John C. Calhoun Drive    Orangeburg    SC    29115-6169
123    810 Dutch Square Boulevard, Suite 102    Columbia    SC    29210-7318 124
   145 Hwy 15 & 401 Bypass, Suite 7    Bennettsville    SC    29512-4359 125   
112 East Carolina Avenue    Hartsville    SC    29550-4214 126    115 E.
Richardson Avenue    Summerville    SC    29483-6332 127    2889 Main Street   
Newberry    SC    29108-4133 128    109 East Main Street    Lake City    SC   
29560-2626 129    410 N. Duncan Bypass, Suite D    Union    SC    29379-8641 130
   517 Radford Blvd, Suite D    Dillon    SC    29536-2469



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 131    1309 B West Poinsett Street    Greer    SC    29650-1251 132   
605 Broadway Street    Myrtle Beach    SC    29577-3814 133    6932 Calhoun
Memorial Hwy., Suite G    Easley    SC    29640-3572 134    226 S. Main Street
   Lancaster    SC    29720-2444 135    1107 East Godbold Street    Marion    SC
   29571-3907 136    129 Lee Avenue    Hampton    SC    29924-3439 137    1612
State Road, Suite A-14    Cheraw    SC    29520-2401 139    141 E. Church
Street, Suite M    Batesburg-Leesville    SC    29070-7066 140    104 Bi-Lo Way,
Suite A2    Moncks Corner    SC    29461-3975 141    197 Main Street    Barnwell
   SC    29812-1847 142    721 U.S. Hwy 321 Bypass S, Unit 11    Winnsboro    SC
   29180-6326 143    3720 Boiling Springs Rd, Suite F    Boiling Springs    SC
   29316-5760 144    211 Oconee Square Drive    Seneca    SC    29678-2546 145
   507 N. Harper Street, Suite D    Laurens    SC    29360-2337 146    348 North
Highway 701, Unit 1    Loris    SC    29569-2464 147    404 E. Martintown Road,
Suite D    North Augusta    SC    29841-4236 148    938 E. Liberty Street   
York    SC    29745-1662 149    200 West Mill Street    Kingstree    SC   
29556-3340 151    134 Saint James Avenue, Suite 6    Goose Creek    SC   
29445-2995 152    815 West Greenwood Street, Suite 3    Abbeville    SC   
29620-2471 153    229 Apple Square Plaza    Edgefield    SC    29824-4203 154   
218 City Square    Belton    SC    29627-1433 155    1035 Johnnie Dodds Blvd.,
Suite C-7    Mt. Pleasant    SC    29464-6154 156    867 U.S. Highway 17 South
   North Myrtle Beach    SC    29582-3428 157    7509 Garners Ferry Road, Suite
F    Columbia    SC    29209-2664 158    3405 White Horse Road, Suite C   
Greenville    SC    29611-5947 159    4490 Socastee Boulevard    Myrtle Beach   
SC    29588-7206 160    7249 Saint Andrews Road, Suite B    Columbia    SC   
29212-1178 180    2523 S. Cashua Drive    Florence    SC    29501-5350 187   
475 N. Main Street, Suite D    Hemingway    SC    29554-9191 189    103 South
Brooks Street    Manning    SC    29102-3111 190    509 12th Street    West
Columbia    SC    29169-6334 301    2301 Wade Hampton Blvd., Suite 3   
Greenville    SC    29615-1059 302    710 South Pendleton Street    Easley    SC
   29640-3526 303    6729 Two Notch Road, Unit B    Columbia    SC    29223-7535
304    110 Garner Road, Suite 10    Spartanburg    SC    29303-3155 305    1291
John C. Calhoun Drive    Orangeburg    SC    29115-6672 306    1222 West Evans
Street    Florence    SC    29501-3322 307    8600 Dorchester Road, Suite 203   
North Charleston    SC    29420-7383 308    479 Bypass 72 NW, Suite 111   
Greenwood    SC    29649-1405 309    5175 Sunset Boulevard, Suite 4    Lexington
   SC    29072-7320 311    124 Commons Parkway    Anderson    SC    29621-4133



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 312    1300 Savannah Highway, Suite 11    Charleston    SC    29407-7849
313    708 Bultman Drive    Sumter    SC    29150-2517 501    2523 East Fifth
Street    Tyler    TX    75701-3544 502    1518 Pennsylvania Avenue    Fort
Worth    TX    76104-2027 503    217 S. Oklahoma Avenue, Suite D    Weslaco   
TX    78596-7970 504    2912 N. Laurent Street    Victoria    TX    77901-4141
505    509 S. Bicentennial Blvd    McAllen    TX    78501-5217 506    318 E.
Jackson Street    Harlingen    TX    78550-6850 507    502 W. Calton Road, Suite
109    Laredo    TX    78041-6631 508    2200 Boca Chica Blvd, Suite 104   
Brownsville    TX    78521-2241 509    1121 SW Military Drive, Suite 103    San
Antonio    TX    78221-1672 510    4918 Ayers Road, Ayers Plaza, Suite 136   
Corpus Christi    TX    78415-1431 511    1104-B North Meadow    Laredo    TX   
78040-5349 512    2400 Veterans Blvd., Suite 10    Del Rio    TX    78840-3136
513    4761 E. Hwy. 83, Suite B    Rio Grande City    TX    78582-6494 514   
2708 H E. Griffin Parkway    Mission    TX    78572-3309 515    206-B West San
Antonio Street    San Marcos    TX    78666-5585 516    14145 Nacogdoches Road,
Suite 1    San Antonio    TX    78247-1931 517    220 Jefferson Street    Eagle
Pass    TX    78852-4820 518    2551 Judson Road, Suite C    Longview    TX   
75605-4645 519    8868 Research Boulevard, Suite 705    Austin    TX   
78758-8522 520    3221 Wurzbach Road    San Antonio    TX    78238-4002 521   
218 E. Kleberg Avenue    Kingsville    TX    78363-4573 522    840 Secretary
Drive    Arlington    TX    76015-1640 523    817 W. Pioneer Parkway, Suite 156
   Grand Prairie    TX    75051-4738 524    1615 N. Valley Mills Drive    Waco
   TX    76710-2552 525    3655 Fredericksburg Road, Suite 119    San Antonio   
TX    78201-3859 526    1710 C, Suite 101 South Texas Avenue    Bryan    TX   
77802-1019 527    2314 W. Adams Avenue, Suite C    Temple    TX    76504-3931
528    2725 NE 28th Street, Suite 130    Fort Worth    TX    76111-2966 529   
1918 North Story Rd.    Irving    TX    75061-1936 530    3115 S. 1st Street   
Garland    TX    75041-3422 531    719 West William Cannon Drive, Suite 112   
Austin    TX    78745-3981 532    1645 E. Canton Rd    Edinburg    TX   
78542-2925 533    1804 Wirt Road    Houston    TX    77055-2407 534    5517
Airline Drive, Suite E    Houston    TX    77076-4946 535    3910 Fairmont
Parkway, Suite D    Pasadena    TX    77504-3066 536    12220 Murphy Road, Suite
H    Stafford    TX    77477-2410 537    6240 Phelan Boulevard    Beaumont    TX
   77706-6120 538    4525 Rigsby Avenue, Suite 106    San Antonio    TX   
78222-1275 539    459 Uvalde Road    Houston    TX    77015-3717 540    3401 W.
Davis Street, Suite A1    Conroe    TX    77304-1841



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 541    6003 Bellaire Blvd., Suite G    Houston    TX    77081-5421 542   
500 N. Oregon, Suite E    El Paso    TX    79901-1124 543    8720 Alameda
Avenue, Suite A    El Paso    TX    79907-6275 544    10755 N. Loop Drive, Suite
P    Socorro    TX    79927-4694 545    3333 N. Yarbrough Drive, Suite V    El
Paso    TX    79925-1739 546    9861 Dyer Street, Suite 4    El Paso    TX   
79924-4747 547    6920 Delta Drive, Suite 2    El Paso    TX    79905-5519 548
   1605 George Dieter Drive, Suite 302    El Paso    TX    79936-6586 549   
3806 Avenue I, Suite 22    Rosenberg    TX    77471-3951 550    7500 Eckhert
Road, Suite 460    San Antonio    TX    78240-3068 551    5015 FM 2920 Road,
Suite B    Spring    TX    77388-3114 552    230 W. Parker Road, Suite 190   
Plano    TX    75075-2383 553    11819 West Avenue, Suite 2    San Antonio    TX
   78216-2533 554    3465 W. Walnut Street, Suite 107    Garland    TX   
75042-7169 555    1015 S. Mays Street, Suite 101    Round Rock    TX   
78664-6745 556    6242 Rufe Snow Drive, Suite 230    North Richland Hills    TX
   76148-3347 557    1703 Shaver Street    Pasadena    TX    77502-2027 558   
2550 Broadway Street    Pearland    TX    77581 559    11925 Southwest Freeway,
Suite 6    Stafford    TX    77477-2300 560    4485 North Freeway    Houston   
TX    77022 561    873 S. Mason Road, Suite 324    Katy    TX    77450-3882 562
   3917 W. Camp Wisdom Road, Suite 107    Dallas    TX    75237-2468 563    2506
25th Avenue North, Suite 2    Texas City    TX    77590-4666 564    2901 Alta
Mere Drive, Suite 1000    Fort Worth    TX    76116-4180 565    1700 N. Zaragoza
Road, Suite 103    El Paso    TX    79936-7964 566    14181 Northwest Freeway   
Houston    TX    77040-5013 567    1931 Texas Parkway    Missouri City    TX   
77489-3121 568    1101 E. Highway 6, Suite A    Alvin    TX    77511-2878 569   
2364 E. Southcross Blvd.    San Antonio    TX    78223-2263 570    1420 FM1960
Bypass Rd. E, Suite 118    Humble    TX    77338-3934 571    5488 Walzem Road   
San Antonio    TX    78218-2125 572    2301 N. Collins Street, Suite 116   
Arlington    TX    76011-2645 573    901 N Raul Longoria Rd, Suite 4    San Juan
   TX    78589-3747 574    4010 W. Commerce Street, Suite 101    San Antonio   
TX    78207-3650 575    4902 Holly Road, Suite 112    Corpus Christi    TX   
78411-4767 576    16876 Stuebner Airline Road    Spring    TX    77379-6207 577
   713 W Wheatland Rd    Duncanville    TX    75116 578    3719 N Fry Rd, Suite
O    Katy    TX    77449-6740 579    4509 50th Street    Lubbock    TX   
79414-3611 580    4070 N. Belt Line Road, Suite 153    Irving    TX   
75038-5010 581    12637 Westheimer Road, Suite 150    Houston    TX   
77077-5746 582    9714 Potranco Road, Suite 113    San Antonio    TX   
78251-9617



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 583    2400 E. Oltorf Street, Suite 12A    Austin    TX    78741-4567 584
   2644 SW 34th Avenue    Amarillo    TX    79109-4806 585    1607 East 8th
Street    Odessa    TX    79761-4806 586    2252 E. Main Street    Uvalde    TX
   78801-4947 587    1645 Pat Booker Road, Suite 115    Universal City    TX   
78148-3400 588    810 E. Veterans Blvd, Suite F    Palmview    TX    78572-5019
589    3552 Sherwood Way    San Angelo    TX    76901-3533 590    7097 N
Expressway 77, Suite 4    Olmito    TX    78575-9808 591    3482 Catclaw Drive
   Abilene    TX    79606-8224 592    1909 Texoma Parkway, Suite G    Sherman   
TX    75090-2668 593    3301 E. Rancier Avenue, Suite 103G    Killeen    TX   
76543-7855 594    601 Sunset Street    Denton    TX    76201-2665 595    1812
Santa Fe Drive, Suite D    Weatherford    TX    76086-6429 596    2708 Southwest
Parkway, Suite 114    Wichita Falls    TX    76308-3727 597    386 Landa Street,
Suite B    New Braunfels    TX    78130-5401 598    120 FM 2821 Road W, Suite C
   Huntsville    TX    77320-8414 601    473 Hendersonville Road, Suite A   
Asheville    NC    28803-2892 602    2367 Hwy 70 SE    Hickory    NC   
28602-8300 650    2568 West Franklin Blvd.    Gastonia    NC    28052-1250 651
   7309 E. Independence Blvd., Suite 24    Charlotte    NC    28227-9439 652   
230 Signal Hill Drive    Statesville    NC    28625-4327 653    3733 B
Farmington Drive    Greensboro    NC    27407-6246 654    2108 N. Centennial
Street, Suite 114    High Point    NC    27262-7742 655    3193-D Peters Creek
Parkway    Winston-Salem    NC    27127-4710 656    811 S. Jake Alexander Blvd.
   Salisbury    NC    28147-9058 657    9601 N Tryon Street, Suite H   
Charlotte    NC    28262-8460 658    3306 Highway 74 West, Unit D    Monroe   
NC    28110-8695 659    6407 South Blvd., Suite J    Charlotte    NC   
28217-4401 660    638 Spartanburg Highway, Suite 30    Hendersonville    NC   
28792-5921 661    2140 S. Church Street    Burlington    NC    27215-5328 662   
704-C E. Broad Avenue    Rockingham    NC    28379-4343 663    1337 C East Dixie
Drive    Asheboro    NC    27203-8889 664    3379 Cloverleaf Parkway   
Kannapolis    NC    28083-6991 665    808 East Franklin Blvd.    Gastonia    NC
   28054-4241 667    2403 Battleground Avenue, Suite 10    Greensboro    NC   
27408-4035 668    420 Eastwood Road, Suite 101    Wilmington    NC    28403-1866
669    4011 Capital Blvd., Suite 123    Raleigh    NC    27604-3486 670    5410
NC Highway 55, Suite R    Durham    NC    27713-7802 671    4964 Martin View
Lane    Winston-Salem    NC    27104-5066 672    1111 Ireland Drive, Suite 102
   Fayetteville    NC    28304-3329 673    588 Bailey Road, Suite E    Lumberton
   NC    28358-2470 674    3250 Wilkinson Blvd, Suite H    Charlotte    NC   
28208-5667



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 675    1330 Fifth Avenue, Suite 250    Garner    NC    27529-3638 676   
2630 S. Main Street, Suite 103    High Point    NC    27263-1941 677    12265
Capital Boulevard    Wake Forest    NC    27587-6200 678    4731 Ramsey Street
   Fayetteville    NC    28311-1614 679    260 Summit Square Blvd, Unit A6   
Winston-Salem    NC    27105-1461 680    2316 S. 17th Street, Suite 120   
Wilmington    NC    28401-7913 681    1331 Mebane Oaks Road    Mebane    NC   
27302-9681 682    5539 W. Market Street    Greensboro    NC    27409-2525 683   
3607 Matthews Mint Hill Road, Suite 10    Matthews    NC    28105-4146 684   
460 Moye Blvd, Suite 103    Greenville    NC    27834-2886 701    7118
Maynardville Highway    Knoxville    TN    37918-5738 702    3014 Bristol
Highway, Suite 3    Johnson City    TN    37601-1512 703    421 West Stone
Drive, Suite 3    Kingsport    TN    37660-3270 704    1135 Volunteer Parkway,
Suite 1    Bristol    TN    37620-4658 705    5716 Ringgold Road, Unit 106   
Chattanooga    TN    37412-3597 706    891 Keith Street NW, Suite 6    Cleveland
   TN    37311-1879 707    126 The Crossings    Crossville    TN    38555-8754
708    1645 Downtown West Blvd., Unit 11    Knoxville    TN    37919-5411 709   
516 S. Willow Avenue    Cookeville    TN    38501-3727 710    1631 E. Andrew
Johnson Highway    Morristown    TN    37814-5401 711    1636 Memorial Blvd.   
Murfreesboro    TN    37129-2104 712    224 West Main Street, Suite D    Lebanon
   TN    37087-2680 713    136 Bear Creek Pike, Suite E    Columbia    TN   
38401-2484 714    2565 East Andrew Johnson Hwy.    Greeneville    TN   
37745-0951 715    319 Vann Drive, Suite B    Jackson    TN    38305-6032 716   
2021 Gallatin Pike North, Suite 240    Madison    TN    37115-2029 717    200
Able Drive, Suite 16    Dayton    TN    37321-6034 718    121 Henslee Drive,
Suite H    Dickson    TN    37055-2076 719    1321 Bell Road    Antioch    TN   
37013-3730 720    371 West Church Street    Lexington    TN    38351-2096 721   
7444 Winchester Road, Suite 104    Memphis    TN    38125-2206 801    449 George
Wallace Drive    Gadsden    AL    35903-2282 802    2699 Sandlin Rd. SW, Suite
B-2    Decatur    AL    35601-7343 803    4925 University Drive, Suite 110   
Huntsville    AL    35816-1849 804    2801 Mall Road, Suite 9    Florence    AL
   35630-1676 805    8144 U.S. Highway 431    Albertville    AL    35950-1135
806    1225 Snow Street, Suite 4    Oxford    AL    36203-1964 807    1710 2nd
Avenue SW, Suite 5    Cullman    AL    35055-5337 808    3659 Lorna Road, Suite
125    Hoover    AL    35216-5958 809    2001 Skyland Blvd. East, Suite C-1   
Tuscaloosa    AL    35405-1545 810    1930 Edwards Lake Road, Suite 120   
Birmingham    AL    35235-3719 811    246 Interstate Commercial Park Loop   
Prattville    AL    36066-7361



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 812    3074 Ross Clark Circle, Suite 8    Dothan    AL    36301-1194 813
   2140 East University Drive, Suite E    Auburn    AL    36830-1853 814    6144
Atlanta Highway    Montgomery    AL    36117-2800 815    3304 US Highway 80
West, Suite E    Phenix City    AL    36870-6405 816    220 Town Mart    Clanton
   AL    35045-3784 817    792 Commerce Drive, Suite 101    Alexander City    AL
   35010-4213 818    5238 US Highway 90 West, Suite D    Mobile    AL   
36619-4220 819    5031 Ford Parkway, Suite 104    Bessemer    AL    35022-5284
820    6345 Airport Boulevard, Suite G    Mobile    AL    36608-3127 821    1237
Highway 231 South    Troy    AL    36081-3054 822    631 Willow Lane, Suite K   
Greenville    AL    36037-8028 823    1605 S. Broad Street    Scottsboro    AL
   35768-2610 824    458 1st Street SW    Alabaster    AL    35007-9703 825   
4405 N. College Avenue, Suite C    Jackson    AL    36545-2045 826    1123 N.
McKenzie Street    Foley    AL    36535-3550 827    1209 N. Main Avenue   
Sylacauga    AL    35150-1648 828    33208 Highway 43, Suite A    Thomasville   
AL    36784-1631 829    906 McMeans Avenue, Suite B    Bay Minette    AL   
36507-3308 830    306 Palisades Boulevard, Suite 4    Homewood    AL   
35209-5148 831    632 Boll Weevil Circle    Enterprise    AL    36330-2734 870
   1310 Quintard Avenue    Anniston    AL    36201-4620 871    959 Gilbert Ferry
Road, SE, Suite M    Attalla    AL    35954-3335 872    3186 Alabama Highway 157
   Cullman    AL    35058-0686 873    841 Odum Road, Suite 105    Gardendale   
AL    35071-4112 875    1811 Highway 78 East, Suite 110    Jasper    AL   
35501-4081 876    2206 Village Drive    Moody    AL    35004-3241 877    1986 US
Highway 78 East    Oxford    AL    36203-2020 881    583 Brindlee Mountain
Parkway    Arab    AL    35016-1054 882    920 Highway 72 E    Athens    AL   
35611-4318 883    981 US Highway 431 South    Boaz    AL    35957-1749 885   
2314 6th Avenue SE, Suite B    Decatur    AL    35601-6565 886    2415 Rosedale
Street, Suite C    Muscle Shoals    AL    35661-6427 887    2308 Gault Avenue
North    Fort Payne    AL    35967-3644 888    587 Highway 31 NW, Suite A   
Hartselle    AL    35640-4470 889    700 Airport Road, Suite E    Huntsville   
AL    35802-4360 890    800 Highway 78 East, Suite 300    Jasper    AL   
35501-3912 891    80 McFarland Blvd., Suite 2    Northport    AL    35476-3332
893    305 E. Battle Street, Suite A    Talladega    AL    35160-2421 894   
2401 Stemley Bridge Road, Suite 13    Pell City    AL    35128-2393 901    7141
S. Western Avenue, Suite C    Oklahoma City    OK    73139-2000 902    2108 A W.
Lindsey Street    Norman    OK    73069-4108 903    6221 N. Meridian Avenue   
Oklahoma City    OK    73112-1249



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 904    1300 West Vandament Avenue, Suite 2301    Yukon    OK   
73099-4575 905    1510 N. Kickapoo Avenue, Suite 1    Shawnee    OK   
74804-4331 906    7505 SE 15th Street    Midwest City    OK    73110 907    1915
W. Gore Boulevard, Suite 3    Lawton    OK    73501-3661 908    1208 North York
Street, Suite B    Muskogee    OK    74403-2562 909    3202 S. Memorial Drive,
Suite 7A    Tulsa    OK    74145-1322 910    1231 SE Frank Phillips Boulevard   
Bartlesville    OK    74003-4321 911    806 S. Aspen Avenue, Suite B    Broken
Arrow    OK    74012-4884 912    305 W. Taft Road    Sapulpa    OK    74066-5436
913    1942 S. Highway 66    Claremore    OK    74019-4371 914    1500 Hoppe
Boulevard, Suite 6    Ada    OK    74820-2309 915    120 N. 5th Street   
Chickasha    OK    73018-2406 916    302 W. Edmond Road    Edmond    OK   
73003-5600 917    1212 Merrick Drive, Suite 5    Ardmore    OK    73401-1824 918
   2329 W. Willow Road    Enid    OK    73703-2433 919    639 NW 7th Street   
Moore    OK    73160-3803 920    701 N Main Street    Stillwater    OK   
74075-5410 921    200 E. Choctaw Avenue    McAlester    OK    74501-5026 922   
111 S. Main Street    Miami    OK    74354-7024 923    3040 S. Muskogee Avenue,
Suite 101    Tahlequah    OK    74464-5485 924    2135 NW 23rd Street   
Oklahoma City    OK    73107 925    512 Plaza Court    Sand Springs    OK   
74063 926    2501 N. 14th Street    Ponca City    OK    74601-1734 927    1519 N
Highway 81    Duncan    OK    73533-1407 928    6961 S. Lewis Avenue    Tulsa   
OK    74136-3914 1001    2300 North Main Street, Suite 205    Las Cruces    NM
   88001-1117 1002    1215 Anthony Drive, Suite G    Anthony    NM    88021-9371
1003    5504 Menaul Boulevard NE, Suite G-East    Albuquerque    NM   
87110-3184 1004    3301 Coors Blvd. NW, Suite 16    Albuquerque    NM   
87120-1418 1005    1001 Golf Course Road SE, Suite 103    Rio Rancho    NM   
87124-2575 1006    200 1st Street, Suite C    Alamogordo    NM    88310-6517
1007    3000 E. 20th Street, Suite B    Farmington    NM    87402-5350 1008   
2404 Cerrillos Road    Santa Fe    NM    87505-3392 1009    1698 Rio Bravo Blvd
SW, Suite C    Albuquerque    NM    87105-6000 1010    2013 N. Prince Street   
Clovis    NM    88101-4858 1011    101 W Broadway St    Hobbs    NM   
88240-6001 1012    107 E 5th Street    Roswell    NM    88201-6205 1013    1331
Juan Tabo Blvd NE, Suite 2C    Albuquerque    NM    87112-4463 1014    1405 S.
Valley Drive, Suite 700    Las Cruces    NM    88005-3132 1015    601 Main
Street SE, Suite 23A    Los Lunas    NM    87031-4309 1016    527 N. Riverside
Drive, Suite F    Espanola    NM    87532-3382 1017    1900 E Historic Highway
66, Suite E    Gallup    NM    87301-4883



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip 1018    2514 7th Street, Suite E    Las Vegas    NM    87701-4988 1101   
6409 Abercorn Street, Suite A    Savannah    GA    31405-5796 1102    3421-6
Cypress Mill Road    Brunswick    GA    31520-2876 1103    2768 Cumberland Blvd
SE    Smyrna    GA    30080-3048 1104    3412 Wrightsboro Rd, Suite 902   
Augusta    GA    30909-1099 1105    1200 Ernest W Barrett Pkwy NW Suite 216   
Kennesaw    GA    30144-4513 1106    690 Hwy 29 N, Suite 135    Athens    GA   
30601-1545 1107    322 Oak Street, Suite 4    Gainesville    GA    30501-3580
1108    860 Duluth Hwy, Suite 1520    Lawrenceville    GA    30043-5374 1201   
3260 Electric Road, Suite 501    Roanoke    VA    24018-6400 1202    165 Holt
Garrison Pkwy, Unit 560B    Danville    VA    24540-5949 1203    3920 Wards
Road, Suite E    Lynchburg    VA    24502-3569 1204    4511 John Tyler Hwy,
Suite A    Williamsburg    VA    23185-2415 1205    614 Albemarle Square   
Charlottesville    VA    22901-7406 1206    5694 Brook Road    Richmond    VA   
23227-2274 1207    65 Conston Avenue    Christiansburg    VA    24073-1164 1208
   340 Town Center Drive    Abingdon    VA    24210-3248



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Kentucky, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Virginia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD

Regional Management Receivables, LLC



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

   Account
Number    City    State    Purpose   

Company Name

   Sweep
Account Arvest Bank    XXXXXXXXX    Bartlesville    OK    Depository    Regional
Finance Company of Oklahoma, LLC    BancFirst    XXXXXXXXX    Ardmore    OK   
Depository    Regional Finance Company of Oklahoma, LLC    BB & T    XXXXXXXXX
   Brunswick    GA    Depository    Regional Finance Company of Georgia, LLC   
BB & T    XXXXXXXXX    Winston Salem    NC    Depository    Regional Management
Corp.    BB & T    XXXXXXXXX    Winston Salem    NC    Depository    Regional
Finance Corporation of Tennessee    BB & T    XXXXXXXXX    Winston Salem    NC
   Depository    Regional Finance Corporation of North Carolina    Compass Bank
   XXXXXXXXX    Birmingham    AL    Depository    Regional Finance Corporation
of Texas    First Bank    XXXXXXXXX    Dickson    TN    Depository    Regional
Finance Corporation of Tennessee    First Bank NC, SC, VA    XXXXXXXXX   
Rockingham    NC    Depository    Regional Finance Corporation of North Carolina
   First Bank NC, SC, VA    XXXXXXXXX    Abingdon    VA    Depository   
Regional Finance Corporation of North Carolina    First Citizens    XXXXXXXXX   
Columbia    SC    Depository    Regional Finance Corporation of South Carolina
   FNB Community Bank    XXXXXXXXX    Midwest City    OK    Depository   
Regional Finance Company of Oklahoma, LLC    First National Bank    XXXXXXXXX   
Talladega    AL    Depository    Regional Finance Corporation of Alabama   
First National Bank of TN    XXXXXXXXX    Livingston    TN    Depository   
Regional Finance Corporation of Tennessee    First National Bank of TX   
XXXXXXXXX    Killeen    TX    Depository    Regional Finance Corporation of
Texas    First Tennessee Bank    XXXXXXXXX    Memphis    TN    Depository   
Regional Finance Corporation of Tennessee    International Bank and Commerce   
XXXXXXXXX    Laredo    TX    Depository    Regional Finance Corporation of Texas
   Liberty Savings and Loan    XXXXXXXXX    Enid    OK    Depository   
Regional Finance Company of Oklahoma, LLC    Merchants Bank    XXXXXXXXX   
Jackson    AL    Depository    Regional Finance Corporation of Alabama    NBSC
   XXXXXXXXX    Columbus    GA    Depository   
Regional Finance Corporation of South Carolina    RCB Bank    XXXXXXXXX    Ponca
City    OK    Depository    Regional Finance Company of Oklahoma, LLC   
Southside    XXXXXXXXX    Tyler    TX    Depository    Regional Finance
Corporation of Texas    US Bank    XXXXXXXXX    Columbia    TN    Depository   
Regional Finance Corporation of Tennessee    Bank Of America    XXXXXXXXX   
Charlotte    NC    Reinsurance    RMC Reinsurance, Ltd.    Bank Of America   
XXXXXXXXX    Charlotte    NC    Payroll    Regional Management Corp.    Sweep
Bank Of America    XXXXXXXXX    Charlotte    NC    OK Checking    Regional
Management Corp.    Sweep Bank Of America    XXXXXXXXX    Charlotte    NC   
Master Depository    Regional Management Corp.    Bank Of America    XXXXXXXXX
   Charlotte    NC    Master Funding    Regional Management Corp.   



--------------------------------------------------------------------------------

Bank Name

   Account
Number    City    State    Purpose   

Company Name

   Sweep
Account Bank Of America    XXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Corporation of South Carolina    Sweep Bank Of America   
XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corporation of
Texas    Sweep Bank Of America    XXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Corporation of Texas    Sweep Bank Of America    XXXXXXXXX   
Charlotte    NC    Depository    Regional Finance Company of Oklahoma, LLC   
Sweep Bank Of America    XXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Company of New Mexico, LLC    Sweep Bank Of America   
XXXXXXXXX    Charlotte    NC    Accounts Payable    Regional Finance Company of
New Mexico, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC   
Tax Payments and
Other ACH Debits    Regional Management Corp.    Wells Fargo    XXXXXXXXX   
Greenville    SC    Master Funding    Regional Management Corp.    Sweep Wells
Fargo    XXXXXXXXX    Greenville    SC    Insurance refunds    Regional
Management Corp.    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    AL
Depository    Regional Finance Corporation of Alabama    Wells Fargo   
XXXXXXXXX    Greenville    SC    GA Depository    Regional Finance Company of
Georgia, LLC    Wells Fargo    XXXXXXXXX    Greenville    SC    NC Depository   
Regional Finance Corporation of North Carolina    Wells Fargo    XXXXXXXXX   
Greenville    SC    NM Depository    Regional Finance Company of New Mexico, LLC
   Wells Fargo    XXXXXXXXX    Greenville    SC    TN Depository    Regional
Finance Corporation of Tennessee    Wells Fargo    XXXXXXXXX    Greenville    SC
   SC Depository    Regional Finance Corporation of South Carolina    Wells
Fargo    XXXXXXXXX    Greenville    SC    TX Depository    Regional Finance
Corporation of Texas    Wells Fargo    XXXXXXXXX    Greenville    SC    GA
Checking    Regional Finance Company of Georgia, LLC    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    SC Checking    Regional Finance Corporation of
South Carolina    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    TX
Checking    Regional Finance Corporation of Texas    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    NC Checking    Regional Finance Corporation of
North Carolina    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    NC
Checking    Regional Finance Corporation of North Carolina    Sweep Wells Fargo
   XXXXXXXXX    Greenville    SC    TN Checking    Regional Finance Corporation
of Tennessee    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    AL
Checking    Regional Finance Corporation of Alabama    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    Corporate AP    Regional Management Corp.   
Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    TN Loan Solicitation   
Regional Finance Corporation of Tennessee    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    NC Loan Solicitation    Regional Finance Corporation of
North Carolina    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    SC Loan
Solicitation    Regional Finance Corporation of South Carolina    Sweep Wells
Fargo    XXXXXXXXX    Greenville    SC    TX Loan Solicitation    Regional
Finance Corporation of Texas    Sweep Wells Fargo    XXXXXXXXX    Greenville   
SC    GA Loan Solicitation    Regional Finance Company of Georgia, LLC    Sweep
Wells Fargo    XXXXXXXXX    Greenville    SC    NM Checking    Regional Finance
Company of New Mexico, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC
   CRA Depository    Credit Recovery Associates, Inc.    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    NM Loan Solicitation    Regional Finance
Company of New Mexico, LLC    Sweep



--------------------------------------------------------------------------------

Bank Name

   Account
Number    City    State    Purpose   

Company Name

   Sweep
Account Wells Fargo    XXXXXXXXX    Greenville    SC    OK Loan Solicitation   
Regional Finance Company of Oklahoma, LLC    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    AL Loan Solicitation    Regional Finance Corporation of
Alabama    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    VA Checking   
Regional Finance Company of Virginia, LLC    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    VA Depository    Regional Finance Company of Virginia, LLC
   Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    VA Loan Solicitation   
Regional Finance Company of Virginia, LLC    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    VA Licensing    Regional Finance Company of Virginia, LLC   
Wells Fargo    XXXXXXXXX    Greenville    SC    Insurance ACH Credits   
Regional Management Corp.    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC
   Depository    RMC Reinsurance, Ltd.    Wells Fargo    XXXXXXXXX    Greenville
   SC    Licensing Purposes    Credit Recovery Associates, Inc.    Wells Fargo
   XXXXXXXXX    Greenville    SC    Licensing Purposes    Regional Finance
Company of New Mexico, LLC    Wells Fargo    XXXXXXXXX    Greenville    SC   
Licensing Purposes    Regional Finance Company of Missouri, LLC    Wells Fargo
   XXXXXXXXX    Greenville    SC    Licensing Purposes    Regional Finance
Company of Georgia, LLC    Wells Fargo    XXXXXXXXX    Greenville    SC   
Depository    Regional Management Receivables, LLC    Wells Fargo    XXXXXXXXX
   Minneapolis    MN    Collection    Regional Management Receivables, LLC   
Wells Fargo    XXXXXXXXX    Minneapolis    MN    Reserve    Regional Management
Receivables, LLC   



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

None.